Citation Nr: 1810829	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected lumbar disc herniation, to include a separate compensable rating for right lower extremity radiculopathy prior to May 17, 2017. 

2.  Entitlement to higher initial ratings for service-connected cervical strain, currently rated 10 percent prior to February 13, 2011 and 20 percent from February§ 13, 2011, to include a separate compensable rating for left and/or right upper extremity radiculopathy prior to May 17, 2017.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement to higher initial ratings for left lumbar radiculopathy, currently rated noncompensable prior to May 17, 2017, and 20 percent from May 17, 2017.

5.  Entitlement to an initial rating in excess of 30 percent for left upper extremity radiculopathy.

6.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Bulger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to July 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, NJ.  The July 2009 rating decision, in pertinent part, granted service connection for lumbar disc herniation, L4-5 and L5-6, with left lumbar radiculopathy, and assigned a 20 percent initial rating effective from July 10, 2008.  The July 2009 rating decision also, in pertinent part, granted service connection for cervical strain, and assigned a 10 percent initial rating effective from July 10, 2008.  

During the course of this appeal, a November 2009 rating decision, in pertinent part, awarded separate service connection for left lumbar radiculopathy (previously combined with lumbar disc herniation), and assigned a noncompensable initial rating effective from July 10, 2008.  A February 2014 rating decision assigned a 20 percent staged initial rating for the service-connected cervical strain, effective from February 13, 2011.  A rating decision in June 2017, in pertinent part, assigned a 20 percent staged initial rating for left lumbar radiculopathy, effective from May 17, 2017.  The June 2017 rating decision also, in pertinent part, granted separate service connection for left upper extremity radiculopathy, and assigned an initial rating of 30 percent, effective from May 17, 2017; granted separate service connection for right upper extremity radiculopathy, and assigned an initial rating of 20 percent, effective from May 17, 2017; granted separate service connection for right lower extremity radiculopathy, and assigned an initial rating of 20 percent, effective from May 17, 2017.  As these rating evaluations do not represent the maximum benefits potentially allowable for each of the disabilities at issue, the matters remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The matters of entitlement to higher initial ratings for service-connected lumbar disc herniation and for service-connected cervical strain,were previously before the Board in April 2017 when they were remanded for a VA spine examination in compliance with the requirements established by Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examiner was directed to use the appropriate Disability Benefits Questionnaire and test for passive motion and weight and non-weight bearing motion, or explain why this required testing was not necessary.  VA conducted a new examination with all the appropriate criteria; therefore, VA substantially complied with the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the April 2017 Board decision, during the course of the appeal, a claim for entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) was considered and denied by the RO in a September 2012 rating decision. The Veteran has not appealed such decision. Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim. See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). Moreover, while acknowledging the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315. Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. Accordingly, the Board does not have jurisdiction over the TDIU claim.  

The Board also notes that the claims file includes a document that indicates that the Veteran may have also used a different Social Security number.  See October 2002 Divorce Decree.  For VA purposes, the Veteran has used the name and Social Security number associated with this claims file, and there is no reason to believe that relevant records are missing from the file as a result of this discrepancy.

Neither the Veteran, nor her representative, has raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDINGS OF FACT

1.  The most probative evidence establishes that the Veteran's service-connected lumbar disc herniation is manifest by painful motion, muscle spasm and localized tenderness productive of thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees.  

2.  The most probative evidence establishes that, prior to February 13, 2011, the service-connected cervical strain was manifest by painful motion productive of cervical spine forward flexion greater than 30 degrees but not greater than 40 degrees; and from February 13, 2011, by painful motion and muscle spasm productive of cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees.  

3.  The most probative evidence establishes that, prior to May 17, 2017, the Veteran's left lumbar radiculopathy was asymptomatic; and that from May 17, 2017 was manifest as moderate incomplete paralysis of the sciatic nerve from May 17, 2017.

4.  The most probative evidence establishes that the Veteran's right lower extremity radiculopathy manifest as moderate incomplete paralysis of the sciatic nerve from May 17, 2017.

5.  The most probative evidence establishes that the Veteran's left (minor) upper extremity radiculopathy manifest as moderate incomplete paralysis of the upper radicular nerve group from May 17, 2017.

6.  The most probative evidence establishes that the Veteran's right (major) upper extremity radiculopathy manifest as mild incomplete paralysis of the upper radicular nerve group from May 17, 2017.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for service-connected lumbar disc herniation have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5243-5242 (2017).

2.  The criteria for an initial rating in excess of 10 percent prior to February 13, 2011, or staged initial rating in excess of 20 percent thereafter, for service-connected cervical strain have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237.  

3.  The criteria for a compensable initial rating prior to May 17, 2017, or staged initial rating in excess of 20 percent thereafter, for left lumbar radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.120, 4.124a, DC 8520, 8620 (2017).

4.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.120, 4.124a, DC 8520.  

5.  The criteria for an initial rating in excess of 30 percent for left upper extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.120, 4.124a, DC 8510.  

6.  The criteria for an initial rating in excess of 20 percent for right upper extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.120, 4.124a, DC 8510.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants.  See 38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  When service connection has been granted and an initial disability rating and effective date have been assigned, no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, VA provided appropriate notice to the Veteran regarding her claims.  See January 2009 Notification Letter.

VA obtained identifiable and available evidence needed to substantiate the claims being adjudicated in this decision; the RO obtained available medical records.  VA conducted multiple examinations to evaluate the Veteran's cervical and lumbar spine disabilities, to include associated radiculopathy, which provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not suggest, any deficiencies in the duty to notify and assist; therefore, the Board need not address these issues any further before proceeding to the merits of the claims. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the Veteran's failure to raise a duty to assist argument before the Board).

Higher Initial Ratings

Disability ratings are determined by applying the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  Id. at § 4.3.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. Section 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. Section  4.45.  DeLuca v. Brown,  Vet. App. 202 (1995). 

Lumbar disc herniation

Service connection has been established for lumbar disc herniation, L4-5 and L5-6, effective from July 10, 2008.  As such, the rating period on appeal for consideration is July 10, 2008.  An initial rating of 20 percent has been assigned under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula of the Spine).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 - 5242.  

The next highest rating under DC 5243 and 5242 of the General Rating Formula for Disease and Injuries is 40 percent, which requires either forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent for the lumbar spine requires unfavorable ankylosis of the entire thoracolumbar spine.

VA medical examinations of the back were conducted in November 2008, February 2011, March 2012, September 2016 and May 2017.  In 2008, lumbar spine forward flexion was measured at 50 degrees; in 2011 and 2012, it measured 40 degrees; 2016, 60 degrees; and 2017, 50 degrees.  The examination measurements account for pain on motion.  There is no evidence in any of the VA spine examinations of lumbar ankylosis.  These measurements, which have been consistent throughout the appeal period, do not warrant a 40 percent rating, because forward flexion is not shown to be limited to 30 degrees or less, nor does the lumbar spine have ankylosis.  The VA examinations establish that the Veteran's spine does not have ankylosis, preventing the Veteran's back disability from qualifying for 50 or 100 percent ratings, both of which require ankylosis in an unnatural posture.

From 2008 to 2016, the Veteran reports that her chronic back pain limits her ability to stand, sit, bend, lift and climb stairs.  See 2008, 2009, 2011, 2016 and 2017 Spine and Mental Health Examinations; 2017 Informal Hearing Presentation (IHP).  On balance, over the appeal period, the Veteran's characterization of functional loss associated with her back disability is generally consistent with the description of her functional limitations during flare-ups.  The Veteran's functional loss due to back pain flare-ups is noted in the May 2017 Spine Examination as occasionally severe pain, which causes trouble standing and prevents her from wearing heels, sleeping on her side, sitting in soft chairs, bending, carrying and sitting for too long.  VA examiners found either no loss of motion or slightly decreased range of motion due to pain after repetitive use testing.  See 2008, 2011, 2012, 2016 and 2017 Spine Examinations.

Because the Veteran's flare-ups are reported to be occasional and limited to impacts associated with specific avoidable activities, and there is little to no functional loss with repetitive motion, the flare-ups, while limiting, are adequately addressed by the general spine rating schedule and are not analogous to limitation of lumbar spine motion in forward flexion of 30 degrees or less, or complete immobilization of the lumbar spine.  

Although in 2012, the Veteran reported an issue controlling her bladder to the VA examiner, all the VA examiners from 2008 to 2017 consistently found the Veteran's bladder functions intact and, other than associated radiculopathy discussed separately below, noted no objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula of the Spine, note 1.  As a result, there is no justification for additional or increased ratings based on associated objective neurological abnormalities other than radiculopathy.

The Board has considered whether the Veteran deserves a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Rating Formula).  See 38 C.F.R. § 4.71a.  There is no evidence of incapacitating episodes lasting, in total duration, at least 4 weeks over any 12 month period during the appeal.  Therefore, a higher disability rating is not warranted under the IVDS Rating Formula for the service-connected back disability.   

The Board finds that the preponderance of the probative evidence establishes that the Veteran's back disability does not support an evaluation of 40 percent or greater at any time during the rating period on appeal.  The benefit of the doubt doctrine does not apply, and the appeal for a higher initial rating must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Right Lower Extremity Radiculopathy and Left Lumbar Radiculopathy

In rating service-connected spine disability, the Board must consider associated radiculopathy.  General Rating Formula of the Spine, note 1.  As noted above, separate service connection has been established for right lower extremity radiculopathy effective from May 17, 2017, and rated 20 percent.  Separate service connection has been established for left lumbar radiculopathy effective from July 10. 2008, and rated noncompensable prior to May 17, 2017, and 20 percent from May 17, 2017.  38 C.F.R. § 4.124a, DC's 8520 and 8620, respectively.  

DC 8520 and 8620 provide the following ratings: 10 percent for mild incomplete paralysis of the sciatic nerve; 20 percent for moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis.  Id.

For a 10 percent rating before May 2017, the Veteran's left lumbar radiculopathy would need to be productive of mild incomplete paralysis.  For 40 percent after May 2017, the Veteran's bilateral lower extremity radiculopathy would need to be productive of moderately-severe; a 60 percent rating requires severe incomplete paralysis.  

On review of the clinical evidence of record pertaining to the rating period prior to May 17, 2017, the Board finds that there is no demonstration by probative evidence sufficient to establish that the Veteran's left lumbar radiculopathy, or right lower extremity radiculopathy, caused temporary or partial weakness or loss of use of her legs or feet so as to constitute mild incomplete paralysis.  The record shows that the Veteran subjectively reported bilateral pain radiating into her legs in 2008, intermittent tingling and numbness in both feet in 2011, intermittent feelings of electricity down both legs in 2012, and in 2016, radiating bilateral pain and intermittent tingling and numbness in her left lower extremity, but no bilateral weakness.  See 2008, 2011, 2012 and 2016 VA examinations.  In March 2017, the Veteran reported radiating pain down her posterior leg to knee and occasionally to the foot, but no numbness or tingling.  See March 2017 VA Physical Medicine and Rehabilitation Consultation (March 2017 Consultation).  

Lumbar X-ray images in March 2012 show no nerve root impingement.  All VA examinations from 2008 to 2017 found that muscle strength was normal and sensation was grossly intact in both legs; all leg-raising tests were negative.  Significantly, VA examiners in 2008 and 2011 did not make any conclusions on the existence of radiculopathy; the March 2012 examiner declined to rate the severity of the Veteran's reported radiculopathy; and the September 2016 examiner concluded that there was no evidence of bilateral lower extremity radiculopathy.  

At the May 2017 examination, the Veteran reported increased radicular symptoms in her legs, including severe bilateral intermittent radiating pain, moderate tingling and moderate numbness.  An absence of deep tendon reflexes was noted in both knees and toes, as well as decreased sensation to light touch on the left side, but not the right.  The 2017 examiner viewed the Veteran's symptoms in the most favorable light and characterized the Veteran's lower extremity radiculopathy as severe on both sides.  

The clinical characterization of the severity of a service-connected disability is for consideration, but not dispositive.  Such characterization must be considered in light of the clinical evidence of record as a whole.  The May 2017 examination shows that the Veteran experiences intermittent radicular pain, moderate tingling and numbness and some reflex and sensation loss.  The evidence of record would need to demonstrate that the Veteran's radicular symptoms have a more constant, regular and sustained impact on use and sensation of her lower extremities to qualify as moderately severe or severe incomplete paralysis, so as to warrant a higher rating from May 17, 2017.  Taken as a whole, the record does not demonstrates that the Veteran's bilateral lower extremity radiculopathy is productive of loss of use of either leg or foot with required severity for a 40 percent rating from May 17, 2017.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for left lumbar radiculopathy, or a separate compensable rating for right lower extremity radiculopathy, prior to May 17, 2017.  The preponderance of the evidence is also against a higher rating of 40 percent or more for left lumbar radiculopathy or right lower extremity radiculopathy from May 17, 2017; the benefit of the doubt rule does not apply; and the appeal as to both matters is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Cervical Strain

The Veteran's service-connected cervical strain is rated 10 percent disabling prior to February 13, 2011, and 20 percent thereafter, under the General Rating Formula of the Spine.  38 C.F.R. § 4.71a, DC 5237.  

DC 5237 provides for the following ratings: 10 percent for cervical spine forward flexion greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; 20 percent for cervical spine forward flexion greater than 15 degrees but not more than 30 degrees or for combined range of motion (ROM) of the cervical spine not greater than 170 degrees; 30 percent for cervical spine forward flexion at 15 degrees or less, or favorable ankylosis of the neck; 40 percent for unfavorable ankylosis of the neck; and 100 percent for unfavorable ankylosis of the entire spine.  

Prior to February 2011, the Veteran's neck disability does not qualify for 20 or 30 percent ratings.  In 2008, the examiner measured cervical forward flexion at 40 degrees and combined cervical ROM at 205 degrees, and found no ankylosis.  Consideration of the Veteran's complaints of pain have not been found to constitute additional functional impairment so as to warrant a higher rating.  These examination results do not qualify for either 20 percent, because forward flexion is greater than 30 degrees and the combined ROM is greater than 170 degrees, or 30 percent, because forward flexion is greater than 15 degrees and there is no ankylosis of the cervical spine.

In 2011, the examiner measured cervical forward flexion at 30 degrees and combined cervical ROM at 190 degrees; in 2016, a VA examiner measured forward flexion at 40 degrees and combined ROM at 315 degrees, and, in 2017, another VA examination measured cervical forward flexion at 30 degrees and combined ROM at 190 degrees.  Both the 2016 and 2017 examinations demonstrate the absence of ankylosis and IVDS of the cervical spine.  Consideration of the Veteran's complaints of pain have not been found to constitute additional functional impairment so as to warrant a higher rating.  These examination results do not qualify for a rating of 30 percent, because forward flexion is not limited at 15 degrees or less, and there is no cervical spine ankylosis.  

The measurements taken during the VA examinations from 2008 to 2017 account for pain on motion and therefore include functional loss associated with loss of motion due to pain.  In 2017, the examiner noted the Veteran's flare-ups as increased neck pain when turning side to side or looking up and down and with sudden movements.  The examiner noted a 5 degree loss on extension and left lateral flexion due to flare-ups associated with repeated use.  The limitation of movement associated with the Veteran's painful flares and repetitive use are anticipated by, and incorporated adequately in, the disability rating under the General Rating Formula of the Spine.  

The Board finds that the preponderance of the probative evidence is against a rating in excess of 10 percent prior to February 13, 2011 or in excess of 20 percent thereafter.  The benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Associated Bilateral Upper Extremity Radiculopathy

The Veteran's service-connected left upper extremity radiculopathy is rated 30 percent disabling, and right upper extremity radiculopathy is rated 20 percent,  each effective May 17, 2017.  38 C.F.R. § 4.124a, DC 8510.

DC 8510 provides for the following ratings: 20 percent for mild incomplete paralysis of the upper radicular nerves on either side; 40 percent for moderate incomplete paralysis on the major (dominant) side and 30 percent for moderate incomplete paralysis on the minor side; 50 percent for severe incomplete paralysis on the major (dominant) side and 40 percent for severe incomplete paralysis on the minor side; and 70 percent for complete paralysis on the major (dominant) side and 60 percent for complete paralysis on the minor side.

The Veteran is right hand dominant.

For the next higher rating of 40 percent, the Veteran's left upper (minor) extremity radiculopathy would need to be productive of severe incomplete paralysis, and her right upper (major) extremity radiculopathy would need to be productive of moderate incomplete paralysis.  

A thorough review of the medical record and the VA examinations indicate that the Veteran reported no radiating pain or weakness in either upper extremity and only an occasional tingling sensation or numbness in her upper extremities in the period from 2008 through 2011.  In September 2016, the VA examiner found no evidence of any radicular pain or radiculopathy, no loss of sensation, no muscle atrophy, no abnormal reflexes in the upper extremities and normal muscle strength. 

A VA treatment record in March 2017 indicated that the Veteran had begun to notice bilateral radiating numbness down her arms and intermittent hand weakness in January 2017.  See March 2017 Consultation.  Two months later, a VA examiner documented increased radiculopathy symptoms bilaterally in both upper and lower extremities.  See May 2017 Examination.  The May 2017 examiner viewed the evidence most favorably to the Veteran during her examination.

At the May 2017 examination, the Veteran reported neck pain radiating to the left shoulder, increasing with motion.  The 2017 examiner indicated left side moderate numbness, decreased sensation in the left hand, but no loss of muscle strength or sensitivity in the left shoulder or forearm.  Because the 2017 examiner documented intermittent, but not constant, severe pain radiating from the left neck into the left shoulder, the most favorable evidence of record for the Veteran does not support a finding that the Veteran's left upper radicular nerves suffer from severe incomplete paralysis.

The May 2017 examination showed evidence of moderate numbness on the right side and decreased sensation in the right hand.  The examination showed no pain and no loss of muscle strength or sensitivity in the right shoulder or forearm.  As a result, the most favorable evidence of record for the Veteran does not support a finding that the Veteran's right upper extremity radicular nerves suffer from moderate incomplete paralysis.  

A thorough review of the claims file does not indicate the existence of any additional probative evidence that would result in a higher initial rating for radiculopathy of either the left or right upper extremity.  As a result, the preponderance of the evidence is against assignment of a higher initial rating for either the left or right upper extremity radiculopathy.  The benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an initial rating in excess of 20 percent for service-connected lumbar disc herniation is denied. 

Entitlement to an initial rating in excess of 10 percent prior to February 13, 2011, and in excess of 20 percent thereafter, for service-connected cervical strain  is denied.

Entitlement to a compensable initial rating prior to May 17, 2017, or in excess of 20 percent from May 17, 2017, for left lumbar radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy is denied. 

Entitlement to an initial rating in excess of 30 percent for left upper extremity radiculopathy is denied. 

Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


